This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 35,412

 5 RAY DANIEL GALLEGOS,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Stan Whitaker, District Judge

 9 Hector H. Balderas, Attorney General
10 Laura E. Horton, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Bennett J. Baur, Chief Public Defender
14 Will O’Connell, Assistant Public Defender
15 Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 VIGIL, Judge.

19   {1}    Defendant appealed from a judgment and sentence. We issued a second
 1 calendar notice continuing to propose to affirm as to the issues initially raised in the

 2 docketing statement, but granting Defendant’s motion to amend and proposing to

 3 reverse as to the newly-raised issue, by which Defendant advanced a double jeopardy

 4 challenge.

 5   {2}   Defendant has filed a responsive memorandum in which no new facts,

 6 arguments, or authorities are presented. The State has filed a responsive document

 7 indicating that it does not oppose.

 8   {3}   Accordingly, for the reasons previously stated in the notices of proposed

 9 summary disposition, we reject the various issues and arguments initially advanced

10 in the docketing statement. However, with respect to the double jeopardy challenge,

11 we reverse and remand to the district court with instruction to vacate one of the

12 convictions and re-sentence Defendant accordingly.

13   {4}   IT IS SO ORDERED.


14                                         __________________________________
15                                         MICHAEL E. VIGIL, Judge


16 WE CONCUR:


17 ___________________________
18 LINDA M. VANZI, Chief Judge




                                              2
1 ___________________________
2 JAMES J. WECHSLER, Judge




                                3